UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4392



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN MARK MACKIE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-03-7-SGW)


Submitted:   October 29, 2004             Decided:   December 7, 2004


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Fishwick, Jr., LICHTENSTEIN, FISHWICK & JOHNSON, P.L.C.,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, R. Andrew Bassford, Assistant United States Attorney,
Jill Lowell, Third-year Practice Law Student, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steven Mark Mackie appeals from the district court’s

order authorizing the Bureau of Prisons to administer forced or

involuntary antipsychotic medication to Mackie in order to render

him competent to stand trial.       Mackie was indicted in January 2003

for federal firearms offenses.         At his guilty plea hearing, the

district    court    questioned    Mackie’s    mental   condition    and   his

competence to stand trial; accordingly, the court directed a

psychiatric examination.

            At a hearing held on February 19, 2004, the evaluating

psychologist from FCI Butner, Dr. Wiener, testified that Mackie was

incompetent to stand trial and that only medication would restore

his competency.        Dr. Sarrazin, a staff psychiatrist from FCI

Springfield, also evaluated Mackie and testified that he found

Mackie incompetent to stand trial. According to Dr. Sarrazin,

Mackie     suffers     from   “a   psychotic     disorder,    most    likely

schizophrenia.” Sarrazin further stated that “absent intervention

with antipsychotic medications, it is very unlikely that [Mackie’s]

mental status will change in any appreciable amount in the near

future.”

            Based on Dr. Wiener’s and Dr. Sarrazin’s testimony, the

district court made the following factual findings:

            1.      Mackie is presently suffering from a
                    mental disease rendering him incompetent
                    to stand trial to the extent that he is


                                    - 2 -
                 unable to    assist     properly   with    his
                 defense.

          2.     While incompetent, Mackie does not pose
                 an increased risk of danger to himself or
                 others because of his mental disorder.

          3.     With atypical antipsychotic and/or other
                 appropriate    medication,   there   is a
                 substantial likelihood that Mackie can be
                 restored    to    competency    within  a
                 reasonable time.

          4.     Although there is a small probability,
                 the    proposed    medication    is   not
                 substantially likely to cause any serious
                 side effects or any side effects that
                 could    interfere   significantly   with
                 Mackie’s ability to assist in his
                 defense.

          5.     Atypical antipsychotic and, if needed,
                 alternative forms of medication are
                 medically appropriate.

          6.     Less intrusive means of treatment, such
                 as group or individual therapy, are
                 unlikely to restore Mackie to competency.

The district court denied Mackie’s motion for reconsideration; he

has timely appealed.

          In Sell v. United States, 539 U.S. 166 (2003), the

Supreme Court held that the Government may involuntarily medicate

a mentally ill defendant to render him competent for trial if:        [i]

there   are    important   governmental    interests   in    trying   the

individual; [ii] the treatment will significantly further those

interests; [iii] the treatment is necessary to further those

interests, considering any less intrusive alternatives; and [iv]

the treatment is medically appropriate.       See id. at 180-81.      Our

                                 - 3 -
review of the record and the district court’s opinions discloses no

error in the district court’s application of the Sell factors in

ordering forced medication. Accordingly, we affirm for the reasons

stated by the district court.     See United States v. Mackie, No. CR-

03-7-SGW (W.D. Va. Feb. 26, 2004, and May 12, 2004).

           We   deny   Mackie’s   pro   se   motion   for   appointment   of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 4 -